In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Richmond County (Amann, J.), dated April 3, 1986, which, after a hearing, granted the motion of the defendant T. S. Carbonaro to dismiss the complaint as against him on the ground that service of process had never been effected upon him.
Ordered that the order is affirmed, with costs.
The evidence adduced at the hearing amply supports the determination of the Supreme Court, Richmond County. Mengano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.